Citation Nr: 1013200	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral strain, rated 10 percent disabling effective 
June 6, 2005.  

2.  Entitlement to a higher initial evaluation for a left 
shoulder disorder, rated 20 percent disabling effective June 
6, 2005.    

3.  Entitlement to a higher initial evaluation for a left 
knee disorder, status post medial meniscectomy, rated 10 
percent disabling effective June 6, 2005.

4.  Entitlement to a higher initial evaluation for a right 
knee disorder, rated zero percent disabling effective June 
6, 2005, and 10 percent disabling effective November 24, 
2006.  

5.  Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission / 
Fannin County Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to February 
1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part, denying service connection for degenerative 
arthritis of the acromioclavicular joint of the right 
shoulder; granting service connection for degenerative 
arthritis of the acromioclavicular joint of the left 
shoulder and assigning a 20 percent initial evaluation for 
that disorder effective June 6, 2005; granting service 
connection for lumbosacral strain and assigning a 10 percent 
initial rating for that disorder effective June 6, 2005; 
granting service connection for arthritis of the left knee 
status post meniscectomy and assigning a 10 percent 
evaluation for that disorder effective June 6, 2005; and 
granting service connection for arthritis of the right knee 
and assigning a zero percent rating for that disorder 
effective June 6, 2005.  

The Board notes that, in the January 2006 rating decision, 
the RO also granted service connection for limitation of 
motion of the left knee as a distinct disorder.  That grant 
of service connection, however, was found by the RO to have 
resulted from clear and unmistakable error (CUE) in a July 
2006 decision, and the RO thereby severed service connection 
for limitation of motion of the left knee as a condition 
distinct from service-connected arthritis of the left knee.  

By a May 2007 rating action, the RO granted a higher initial 
evaluation of 10 percent for arthritis of the right knee, 
effective from November 24, 2006.

In an April 2006 submission, the Veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 CFR § 3.2600.  
DRO review was afforded the Veteran, as documented in a July 
2006 Statement of the Case. 

The Board remanded the case in March 2009 for additional 
development, and it now returns for further review.  

For purposes of judicial efficiency, and to afford nominal 
consistency between conclusions of VA medical examiners and 
conclusions for benefits purposes, the Board has 
recharacterized the claimed disabilities as follows:  from 
"degenerative arthritis of the acromioclavicular joint of 
the left shoulder" to "left shoulder disorder"; from 
"degenerative arthritis of the acromioclavicular joint of 
the right shoulder" to "right shoulder disorder"; from 
"arthritis of the left knee, status post medial 
meniscectomy" to "left knee disorder"; and from "arthritis 
of the right knee" to "right knee disorder".


FINDINGS OF FACT

1.  For the entire rating period beginning June 6, 2005, the 
Veteran's lumbosacral strain, when considering all signs and 
clinically supported symptoms of impairment (including pain 
symptoms), was not equivalent to disability manifested by 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less or combined range of motion of the 
thoracolumbar spine limited to 120 degrees or less.  For 
that entire rating period, the evidence preponderates 
against greater disability, to include greater limitation of 
motion of the lumbosacral spine, or associated limitation of 
motion of the entire spine, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  For that entire rating 
period, the evidence also preponderates against 
radiculopathy to any degree being associated with the 
Veteran's service-connected lumbosacral strain.  

2.  For all rating intervals from June 6, 2005, forward, the 
Veteran has not had incapacitating episodes associated with 
his chronic lumbosacral strain of a total duration of one 
week during any twelve-month period, as supported by 
medically-prescribed bed rest.  

3.  For the entire rating period beginning from the June 6, 
2005, date of service connection, the Veteran's left 
shoulder disorder has resulted in disability equivalent to 
limitation of motion of the left arm to shoulder level, 
including consideration of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  
For that entire rating interval, the evidence preponderates 
against disability of the left shoulder equivalent to 
limitation of motion to 25 degrees from the side, including 
consideration of functional loss due to pain on undertaking 
motion, fatigue, weakness and/or incoordination.  

4.  For the entire rating period beginning from the June 6, 
2005, date of service connection, the Veteran's left knee 
disorder has resulted in limitation of flexion of the knee 
to no less than 45 degrees, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  For that entire rating 
period, the evidence preponderates against additional or 
distinct disability being present in that knee due to 
limitation of extension, subluxation or instability, or 
other impairment of the knee, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  

5.  For the rating interval beginning from the June 6, 2005, 
date of service connection, through November 23, 2006, the 
Veteran's right knee disorder results in limitation of 
flexion of the knee to no less than 60 degrees, including 
consideration of functional loss due to pain on undertaking 
motion, fatigue, weakness and/or incoordination.  For that 
entire rating interval, the evidence preponderates against 
additional or distinct disability being present in that knee 
due to limitation of extension, subluxation or instability, 
or other impairment of the knee, including consideration of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.  

6.  For the entire rating interval beginning from the 
November 24, 2006, the Veteran's right knee disorder has 
resulted in limitation of flexion of the knee to no less 
than 45 degrees, including consideration of functional loss 
due to pain on undertaking motion, fatigue, weakness and/or 
incoordination.  For that entire rating interval, the 
evidence preponderates against additional or distinct 
disability being present in that knee due to limitation of 
extension, subluxation or instability, or other impairment 
of the knee, including consideration of functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.  

7.  The competent and probative evidence of record 
preponderates against finding that a right shoulder disorder 
developed in service or is otherwise causally related to 
service.  

8.  The competent and probative evidence preponderates 
against arthritis of the right shoulder having been present 
to a disabling degree within the first post-service year.


CONCLUSIONS OF LAW

1.  For the rating period beginning June 6, 2005, the 
criteria for a disability rating above 10 percent are not 
met for the Veteran's service-connected lumbosacral strain.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b), 4.71a, Diagnostic Code 5235-5243 (2009).

2.  For the rating period beginning on June 6, 2005, the 
criteria for a rating above the 20 percent assigned for the 
left shoulder disorder are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2009).

3.  For the rating period beginning on June 6, 2005, the 
criteria for a rating above the 10 percent assigned for the 
left  knee disorder are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).

4.  For the rating period from June 6, 2005, through 
November 23, 2006, the criteria for a rating above the zero 
percent assigned for the right knee disorder are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).

5.  For the rating period beginning on November 24, 2006, 
the criteria for a rating above the 10 percent assigned for 
the right knee disorder are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

6.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claim for service connection and claims for higher initial 
evaluations adjudicated herein.  

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is 
granted, and he files an appeal with respect to the rating 
assigned and/or effective date of the award, VA is not 
required to provide a new VCAA notice with respect to the 
matter of his entitlement to a higher (initial) rating 
and/or an earlier effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (holding that, when a claim for 
service connection has been proven, the purpose of 38 
U.S.C.A. § 5103(a) has been satisfied and the requirement of 
notice under its provisions has been satisfied).

Here, the Veteran's appealed claims for higher initial 
ratings for lumbosacral strain, for a left shoulder 
disorder, and for disorders of both knees fall squarely 
within the pattern above.  Thus, no additional VCAA notice 
was required with respect to those appealed issues.  
Furthermore, in the course of appeal, following the 
Veteran's Notice of Disagreement as to the appealed January 
2006 rating action granting service connection for these 
disorders, the RO issued an appeal election letter in April 
2006 addressing the claims for higher initial evaluations.  
In this letter, the Veteran was informed generally of the 
information and evidence necessary to substantiate the 
claims for higher initial ratings, and this notice was prior 
to readjudication of the initial rating claims by an SOC in 
July 2006 and by an SSOC in October 2007.  

The Veteran was informed by a July 2005 VCAA letter - prior 
to the initial adjudication of service connection for all 
the claimed disorders in the appealed January 2006 rating 
action - of the notice and duty-to-assist provisions of the 
VCAA.  He was also then told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.  The letter also informed him of 
the information and evidence necessary to substantiate his 
claims for service connection.  Also by this letter, he was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, supra, the U.S. Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for disability compensation, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if compensation is granted. 

In this case, the RO did provide Dingess-type notice by the 
April 2006 appeal election letter.  However, to whatever 
extent such notice was inadequate in this case, this failure 
is in this case moot and harmless because the appealed claim 
for service connection and appealed claims for higher 
initial ratings are herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
July 2005 VCAA letter requested that the Veteran advise of 
any VA and/or private medical sources of evidence pertinent 
to his claims, and that he provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claims.  The letter further requested any medical records, 
lay statements, or other evidence which might serve to 
corroborate the Veteran's assertion that his current right 
shoulder disorder (and the other appealed disorders for 
which service connection was granted by the appealed rating 
action) developed in service or persisted from service to 
the present time.  The Veteran informed of service and post-
service VA treatment records.  The existence of Social 
Security Administration (SSA) records was also revealed in 
the course of appeal.  Indicated service, VA, and SSA 
records were requested, obtained, and associated with the 
claims file.  The Veteran was duly informed including by 
appealed rating, SOC, and SSOC, of the evidence obtained and 
thus, by implication, of the evidence not obtained.  The 
Veteran did not indicate the existence of additional 
pertinent evidence that has not been requested or obtained.  

The Veteran was also afforded multiple VA examinations, as 
discussed infra, to evaluate claimed disabilities including 
for purposes of establishing initial ratings.  The Board 
finds that these examinations, taken together with the 
balance of the evidence of record, were adequate for the 
Board's adjudication of the initial rating claims 
adjudicated herein.  

On the Substantive Appeal (VA Form 9), submitted in 
September 2006, the Veteran requested a Travel Board hearing 
before a Member of the Board, to be conducted at the RO.  
The Board remanded the case in March 2009 in part to afford 
the Veteran the opportunity of a Travel Board hearing.  
However, by an August 2009 letter the Veteran's authorized 
representative withdrew that request.  The Veteran and his 
representative have addressed the appealed claims by written 
submissions as well as by the Veteran's statements at VA 
examinations.  There is no indication that the Veteran has a 
desire to address further the appealed claims prior to Board 
adjudication.  

The Board is also satisfied that development requested in 
the March 2009 remand has been satisfactorily completed.  
That development primarily consisted of affording  the 
Veteran the opportunity of the requested Travel Board 
hearing.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

VA is obligated to obtain a VA medical examination or 
opinion for service connection claims in cases where there 
is (1) evidence of a current disability, (2) evidence of an 
in-service event, injury, or disease, and (3) an indication 
that there may be a connection between the two.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed infra, there is no credible evidence of any 
event, injury, or disability in service that presents a 
reasonable possibility of being causally related to the 
Veteran's claimed right shoulder disorder.  Accordingly, no 
VA examination to address etiology of a right shoulder 
disorder as related to service is required in this case.  38 
C.F.R. § 3.326; McLendon.

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by 
query.  Hence, the case presents no reasonable possibility 
that additional evidentiary requests would further the 
claims for service connection and higher initial ratings 
adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

II.  Applicable Law Regarding Competency and Credibility
of Lay Statements

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because that requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).

III.  Higher Initial Rating Musculoskeletal Claims 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When 
there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine 
the extent to which the Veteran's disability adversely 
affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2009).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Where, as here, the Veteran has appealed the rating assigned 
beginning from the date of service connection for his 
claimed lumbosacral strain, left shoulder disorder, and left 
and right knee disorders, the VA must consider staged 
ratings over the rating interval, addressing whether there 
are intervals within the rating period when a higher rating 
is warranted and intervals where a higher rating is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
addressed infra, the Board herein finds that no staged 
disability ratings, beyond those already established by the 
RO, are warranted for the initial ratings of the 
disabilities adjudicated herein.  

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and statements noted in reports of medical treatment and 
examination.  While such symptoms as pain and levels of 
perceived impairment of functioning as may be associated 
with the Veteran's lumbosacral strain, bilateral shoulders, 
and bilateral knees may be to some degree inherently 
subjective, the Board will generally look to a veteran's 
statements as supported by more objective indicia of 
disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment or disuse of affected 
parts, inclusive of findings and conclusions of medical 
treatment professionals and examiners.  

In addition, as discussed infra, the credibility of the 
Veteran's assertions of current or past statements is 
substantially impeached in this case, and the weight of such 
lay statement evidence is thus substantially diminished, 
because the Veteran has been consistently found by recent VA 
examiners to be providing false or physiologically 
insupportable accounts of symptoms, and to endorse false 
symptoms, all most likely for secondary gain.  The 
credibility of the Veteran's assertions of disability 
symptoms is thus substantially reduced on the basis of 
inconsistency with other evidence of record, facial 
implausibility, self-interest, and a desire for monetary 
gain.  Caluza.

IV.  Entitlement to a Higher Initial Rating for Lumbosacral 
Strain

Potentially applicable rating criteria for the Veteran's 
service-connected lumbosacral strain are listed here.  For 
the low back, a 10 percent evaluation is warranted for 
limitation of motion of the thoracolumbar spine in forward 
flexion to greater than 60 degrees but not greater than 85 
degrees; or for combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Also for the low back, a 20 percent evaluation is 
warranted for limitation of motion of the thoracolumbar 
spine of greater than 30 degrees but no greater than 60 
degrees in forward flexion, or for combined range of motion 
of the thoracolumbar spine of not greater than 120 degrees, 
or, again, for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  A 40 
percent evaluation is warranted for the low back for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.

Normal range of motion of the thoracolumbar spine is 
flexion-extension from 0 to 90 degrees and 0 to 30 degrees; 
lateral flexion from 0 to 30 degrees and rotation from 0 to 
30 degrees.  38 C.F.R. §4.71a, Plate V.

Intervertebral disc syndrome may be rated based on either 
the total duration of incapacitating episodes over the past 
12 months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
instruction following Note 6.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months warrant a 60 
percent disability rating.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months warrant a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

At the Veteran's February 2007 VA examination of his spine 
for compensation purposes, his history was noted of 
complaints of mechanical low back pain over the prior twelve 
months.  He then reported standing and walking tolerance of 
only 10 to 12 minutes due to the low back.  He was noted to 
use a wheeled walker, reportedly due to both back and 
bilateral knee pain.  However, while the examiner noted that 
the Veteran walked slowly but steadily with use of the 
walker and wore bilateral collateral stabilizing knee 
braces, motor strength in the lower extremities was 5/5 
bilaterally in all muscle groups, reflexes were physiologic 
and symmetric, and straight leg raising was negative in 
seated position.  While he had a subjective decreased 
sensation and subjective loss of sensation to light touch to 
the right S1 dermatome, Waddell's signs were noted to be 6/8 
and were accordingly judged positive for false endorsement 
of symptoms.  Further, X-rays of the lumbosacral spine 
failed to show spinal defects, with no compressions, 
unremarkable alignment, maintained disc spaces, and 
posterior compartment maintained.  

The February 2007 examiner noted that normal curvature of 
the thoracolumbar spine was preserved.  While the Veteran 
endorsed tenderness of L1 through L2 spinous processes, 
tenderness of bilateral lumbar mid fascia (more so on the 
left), and tenderness of the bilateral spinous process and 
sacroiliac joint, there was no muscle spasm.  The Veteran 
endorsed pain through all arcs of motion, and this, coupled 
with positive Waddell's signs, resulted in the examiner's 
findings, in effect, that the DeLuca factors of functional 
loss due to pain on undertaking motion, fatigue, and 
weakness and/or incoordination, did not result in any 
additional loss of functional range of motion or any 
additional loss of functional use of the low back beyond the 
limitation of range of motion found upon examination.  The 
examiner took three successive readings for active range of 
motion of the thoracolumbar  spine.  

Active Range of Motion 
(in degrees)
Reading 
one
Reading 
two
Reading 
three
Forward flexion
90
90
88
Backward extension
20
16
14
Right lateral flexion
20
14
14
Left lateral flexion
12
16
16
Right rotation
20
16
20
Left rotation
30
30
30
Combined range of 
motion
192
182
182

Evidence within examination and treatment records 
preponderates against the presence of disabling 
intervertebral disc syndrome, and hence a disability rating 
on that basis is not warranted.  See 38 C.F.R. § 4.71a, DC 
5243.  X-rays with the February 2007 VA examination showed 
no degenerative disc disease, and objective findings at the 
February 2007 examination were also negative for a disabling 
condition of the discs of the lower spine or of the lower 
extremities associated with any degenerative disk disease.  
Straight leg raising was negative, and motor and sensory 
functioning was intact with the exception of the subjective 
S1 dermatome loss of sensation.  Treatment records likewise 
presented no such objective findings.  Subjective complaints 
associated with the Veteran's claimed disorders, as 
discussed, are to be afforded no weight in this case, and 
hence the subjective S1 dermatome sensory loss, even if it 
might be assessed to be compensably disabling, would not 
warrant an increased or separate evaluation for the 
lumbosacral strain or low back disorder in this case.  In 
any event, the limited S1 dermatome sensory loss self-
reported upon February 2007 examination, even if it were 
objectively supported, would not warrant a separate 
compensable evaluation or a higher evaluation for the 
Veteran's lumbosacral strain, because the reported sensory 
loss does not even to that extent represent a disabling or 
compensable level of disability.  

In summary, the Veteran's endorsement of pain through all 
arcs of motion of the thoracolumbar spine, his testing 
positive with six of eight Waddell's signs showing false 
reporting of symptoms, the absence of any spasms to support 
his reports of pain on motion; the absence of any objective 
loss of muscle strength or motor or sensory neurological 
functioning in the lower extremities and negative straight 
leg raising despite his self-reported loss of sensation in 
the right S1 dermatome and self-reported and self-
demonstrated severe impairment of standing and ambulation 
with use of a four-wheeled walker; the absence of X-ray 
findings to support subjective reports of radicular symptoms 
such as the right S1 dermatome loss of sensation; and 
further findings of medically unsupported subjective 
symptoms on VA examination of the shoulders, as detailed and 
discussed infra, all lead the Board to conclude that 
additional disability is not supported based on subjective 
symptoms, including based on DeLuca factors.  The Board 
concludes that the February 2007 VA examiner's finding that 
DeLuca factors are already effectively reflected in the 
range of motion findings upon that examination, is supported 
by the weight of credible evidence.  Further, the reasonably 
consistent findings upon three reading of active range of 
motion upon the February 2007 examination support both an 
absence of loss of functioning upon repetitive use and the 
accuracy and reliability of the range of motion findings for 
compensation purposes.  

The Board accordingly concludes that the only appropriate 
basis of rating the Veteran's lumbosacral strain, upon 
consideration of the remaining credible evidence, is based 
on loss of range of motion as measured upon VA examination 
in February  2007, as generally supported by the balance of 
the medical treatment evidence of record.  The Board notes 
that the Veteran was not service connected for his 
lumbosacral strain until June 6, 2005, whereas the vast 
majority of treatment records pertain to periods prior to 
that date, and hence the greater portion of those treatment 
records has little direct relevance to the service-connected 
level of disability of the Veteran's lumbosacral strain.  

Looking to the applicable diagnostic criteria based on the 
range of motion findings in February 2007, all three 
readings are consistent in supporting only a 10 percent 
evaluation for the lumbosacral strain.  38 C.F.R. § 4.171a, 
DC 5235.  The objectively observed loss of range of motion 
of the lumbosacral spine meets the criteria for a 10 percent 
evaluation based on combined range of motion between 120 
degrees and 235 degrees, but does not meet the criteria for 
a 20 percent evaluation.  Forward flexion was consistently 
greater than 60 degrees upon the February 2007 examination, 
and combined range of motion was consistently greater than 
120 degrees.  Objective indicia of greater loss of 
functioning, such as muscle spasm, muscle atrophy, weakness, 
or other signs of disuse, were not shown upon treatment or 
examination over the rating period.  As already discussed, 
the Board finds that the Veteran's statements or subjective 
assertions, by word or deed, of disability, do not credibly 
add to the evidence supporting greater severity of his 
lumbosacral strain.  For all rating intervals from June 6, 
2005, forward, the Veteran also had no incapacitating 
episodes associated with his chronic lumbosacral strain of a 
total duration of one week during any twelve-month period 
requiring medically-prescribed bed rest.  Hence, a rating on 
that basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The Board accordingly concludes that the preponderance of 
the evidence is against the claim for a higher initial 
evaluation for the Veteran's lumbosacral strain than the 10 
percent assigned for the entire rating period beginning with 
the June 6, 2005, date of service connection for the 
disorder, with no staged ratings warranted.  Fenderson.  The 
Board also finds that, by the preponderance of the evidence, 
the DeLuca factors, as noted above, are not implicated in 
this case to warrant a higher evaluation for the lumbosacral 
strain than the 10 percent assigned.  The February 2007 VA 
examiner found the DeLuca factors to be reflected in the 
limitation of motion findings recorded, and the weight of 
credible evidence is against greater severity of disability 
than that reflected in those measurements being warranted 
based on DeLuca factors of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  
38 C.F.R. §§ 4.40 and 4.45.  


V.  Entitlement to a Higher Initial Rating for Arthritis of 
the 
Left Shoulder

The Veteran's left shoulder is appropriately rated under 
38 C.F.R. § 4.71a, DC 5201, based on limitation of motion of 
the arm.  Under that code, where motion is limited to 
shoulder level a 20 percent rating is assignable; and motion 
is limited to 25 degrees from the side, a 30 percent rating 
is assignable for the minor arm, which is the Veteran's left 
arm in this case because he is right-handed.  

VA treatment records in recent years have included scans 
showing osteophytes of the left shoulder acromial clavicular 
joint, with impingement syndrome affecting that joint, 
impairing range of motion of the shoulder above 90 degrees.  
The Veteran has also complained of pain otherwise with 
motion or use of the joint.  Past records have also 
reflected the Veteran's complaints of pain in his shoulders 
(left and right) interfering with his sleep.  

The Veteran was afforded a VA examination in September 2005, 
but that examiner did not have the claims file available for 
review.  It is essential that such an examination be 
informed by a review of the record and the Veteran's medical 
history.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Otherwise, it is considered not to be sufficiently informed 
for adjudication purposes.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Hence, the Veteran was afforded an 
additional examination in December 2005, for which the 
claims file was available and reviewed.  

The December 2005 examiner noted the Veteran's work history 
after service, including most recently at a fast food 
restaurant, with that employment ending in November 2004.  
The examiner also noted that the Veteran suffered from 
multiple medical conditions including high blood pressure 
and diabetes treated with oral medication.  At the 
examination, he complained of pain in both shoulders but 
used no assistive devices for the shoulders.  The examiner 
expressed a belief that the shoulder disorders impaired the 
Veteran's use of his arms for overhead work or overhead 
daily activities.  Range of motion of the shoulders was 
demonstrated as the same in both shoulders, to 80 degrees 
abduction, 70 degrees external rotation, and 45 degrees 
internal rotation.  The examiner noted that this constituted 
a modest reduction from normal ranges of motion, with pain 
noted at limits of motion.  The examiner noted enlargement 
of the acromioclavicular joint bilaterally.  The examiner 
further noted that the Veteran might have a rotator cuff 
tear, but that defect might be easily concealed from 
strength tests by the Veteran's considerable strength and 
muscularity.  

Upon physical examination and review of the record including 
June 2003 X-rays, the December 2005 examiner assessed 
degenerative changes of both the glenohumeral and 
acromioclavicular joints bilaterally, with possible 
impingement syndrome and possible rotator cuff deficiency.  
The examiner assessed that the Veteran's service-connected 
disorders contributed approximately one-third of his joint 
problems, and further assessed that DeLuca factors 
contributed an additional 10 degrees of limitation of motion 
for his shoulders, with pain as the primary factor causing 
these effects. 

Upon a November 2006 VA examination of the Veteran's joints 
for compensation purposes, the Veteran complained of 
constant left shoulder pain with any motion, though he 
reported some recent help with the shoulder through physical 
therapy.  A physical therapist was also noted to have 
recently ordered a shoulder support, which the Veteran 
reported also helped the shoulder.  Nonetheless, the Veteran 
reported increased pain with any use of the shoulder, 
especially overhead use.  However, there were no reported 
incapacitating episodes of shoulder pain.  He reported 
taking Etodolac which helped with pain in his shoulders and 
knees, though he reported that a Cortizone injection in the 
shoulder gave no relief.  He asserted that he used 
Carisoprodol twice daily for muscle spasm in the shoulder, 
and contended that his shoulder pain made daily activities 
including dressing difficult.  

At the November 2006 physical examination, the Veteran 
complained of tenderness, grimaced, retracted with light 
skin touch all about the left shoulder, and complained of 
pain with all motion of the shoulder, both active and 
passive.  Left arm motion also produced grimacing and some 
twitching or jerking of the shoulder.  The November 2006 
examiner noted an August 2006 MRI showing inflammatory 
changes of the supraspinatus and biceps tendons.  Passive 
range of motion of the shoulder was to 130 degrees abduction 
and 120 degrees forward flexion.  Active range of motion was 
to 80 degrees flexion, 80 degrees abduction, zero degrees 
adduction, and 20 degrees internal and external rotation.  
Repetitive motion produced no increased pain and no loss of 
motion, weakness, fatigability, or incoordination; the 
examiner concluded that the examination was negative for 
these DeLuca factors of greater disability.

The November 2006 examiner, who also examined the Veteran 
for disabilities of the right shoulder and the knees, noted 
that the examination demonstrated a "significant functional 
overlay throughout the physical examination as documented by 
pain, retraction and grimacing with light skin touch of each 
of the areas being examined" with no physiological basis for 
that reaction to light touch.  The examiner further noted 
that "pain complaints that he exhibited were greatly 
exaggerated compared to any pathology found on examination 
or X-ray."  

Once again, the Board cannot rely on the Veteran's 
subjective assertions of increased pain or disability due to 
his self-impeaching exaggeration of symptoms, as documented 
by the December 2005 and November 2006 VA examiners, and 
consistent with the Veteran's similar behavior at the 
February 2007 VA spine examination, discussed supra.  
  
Accordingly, the Board relies upon objective findings upon 
examination and treatment, which are sufficiently consistent 
to support the Board's adjudication.  While the Veteran has 
impingement syndrome affecting motion of the left arm 
roughly at shoulder level in abduction and forward flexion, 
greater limitation of motion is not supported by the weight 
of the evidence for any interval beginning from the June 6, 
2005, date of service connection for a left shoulder 
disorder.  Accordingly, staged ratings are not warranted, 
and the weight of the evidence is against assignment of a 
higher initial rating than the 20 percent already assigned.  
Fenderson.  The next higher rating would require disability 
equivalent to limitation of motion to 25 degrees from the 
side, which has not been objectively shown.  38 C.F.R. 
§ 4.71a, DC 5201.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.


VI.  Entitlement to Higher Initial Ratings for Left and 
Right Knee Disorders

The Veteran has been assigned a 10 percent evaluation for 
his left knee disorder status post medial meniscectomy 
effective from the June 6, 2005, date of service connection 
for that disorder.  He has been assigned a zero percent 
rating for his right knee disorder effective from the June 
6, 2005, date of service connection, and has been assigned a 
10 percent evaluation for his right knee disorder effective 
from November 24, 2006.  

Potentially applicable rating criteria for disorders of the 
knees, with arthritis, are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).
 
526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

In April 2003 the Veteran received VA treatment for 
complaints of right knee pain.  However, left knee swelling, 
tenderness, and decreased range of motion due to pain were 
noted.  At a June 2003 VA treatment, he was fitted with an 
IROM left knee brace.  At December 2003 VA treatment for 
complaints of 8/10 left knee pain, he reported using a cane 
and a knee brace for ambulation.  

At the December 2005 VA examination of the Veteran's joints, 
disabilities of both knees were addressed, with review of 
relevant medical history.  Regarding the right knee, the 
Veteran complained that his right knee became very sore when 
he walked too far, but he denied any other particular 
problems with the knee, and also denied flare-ups in the 
knee .  The examiner noted the Veteran's work in a fast food 
restaurant and commented that while he would anticipate that 
the right knee would be sore after standing all day, he did 
not believe that the knee would prevent him from performing 
that work.  The examiner found range of motion of the right 
knee to be painless from zero to 130 degrees, with no pain 
until the knee was twisted to test for McMurray's sign.  
There was no right knee swelling and no instability.  Right 
knee alignment was satisfactory, and the knee reportedly did 
not bother the Veteran when he performed daily household 
activities.  The examiner found no additional right knee 
limitation of motion after repeated movement.  X-rays in 
September 2005 supported a diagnoses of degenerative 
arthritis in the left and right knees.  The examiner 
diagnosed osteoarthritis in both the left and right knees.  

The December 2005 examiner also diagnosed a meniscal tear 
and Baker's cyst in the left knee.  The examiner noted 
recent surgery and physical therapy for the left knee, 
cortisone injections to both knees, as well as being given a 
left knee brace.  However, the Veteran denied that the knee 
surgery was helpful, and he complained of considerable left 
knee soreness currently.  The examiner noted some limitation 
in performing the examination due to left knee pain.  
Painless range of motion was from zero to 70 degrees, and 
pain with flexion began at 70 degrees, though the Veteran 
could further bend to 120 degrees with encouragement.  
Residual swelling was noted to be persistent in the knee 
from a January 2005 surgery.  There were also palpable 
hypertrophic changes along the medial joint line.  The 
examiner noted that the Veteran was currently not trying to 
work, and the examiner commented that the left knee seemed 
to be the main disability keeping him from performing his 
work activities at his former fast-food work, including 
standing all day.  The examiner attributed this to continued 
soreness following the January 2005 surgery, noting that 
true flare-ups were not present, and neither was 
instability.  The December 2005 VA examiner assessed that 
pain was the main disabling factor for the Veteran's joint 
disorders including the knees.  The examiner in essence 
failed to consider the credibility of the Veteran including 
with regard to knee pain complaints.

Upon the November 2006 VA joints examination, the Veteran's 
history was noted.  He again denied benefit from the left 
knee surgery, as well as from steroid injections to both 
knees.  He complained of pain being essentially the same in 
both knees, and reported using rigid sports braces on both 
knees for all walking activities.  However, the examiner 
noted that X-rays of the knees taken in June 2006 showed 
only minimal narrowing of the left medial compartment and 
otherwise normal knees.  He denied swelling, giving-way, 
locking, or incapacitating flare-ps of either knee, but 
contended that he could only walk a half block , complained 
of intermittent popping in both knees, and reportedly 
ambulated by using a 4-point rolling walker possessing 
brakes and a seat.  The Veteran complained of his knees 
causing limited daily activities due to limitations on 
repetitive use of the knees, with limits on walking and the 
need to use the rolling walker. 

The November 2006 VA examiner observed no acute distress and 
moderate obesity.  Ambulation was with the four-wheel 
walker, with a slight limp favoring the left.  The left knee 
had well-healed surgical scars.  There was tenderness to 
light touch all over the left knee, but there was no left 
knee effusion.  Active range of motion was from 0 to 90 
degrees with grimacing and complaints of pain, but passive 
range of motion was performed easily from 0 to 130 degrees, 
with motion limited at that point only by leg girth.  
Testing of the left knee for additional disability of 
subluxation or instability was negative.  

The November 2006 examiner also observed grimacing to light 
touch all over the right knee.  Active range of motion of 
the right knee was 0 to 90 degrees, again with grimacing and 
pain complaints, while passive range of motion was again 
performed easily from 0 to 130 degrees.  As with the left, 
there were no finding in the right knee to support 
subluxation or instability.  The examiner did note 
significant crepitus in both knees.  However, as with the 
left, the examiner found no increased pain or loss of 
motion, weakness, fatigability, or incoordination with 
repeated use of the right knee.  The examiner also noted  
that thighs and calves of both legs were muscular, without 
atrophy.  As noted supra, this examiner found "significant 
functional overlay," including as evidenced by the pain to 
light touch, and assessed greatly exaggerated pain 
complaints relative to any pathology present.  

As the Board has already discussed, supra, the well-
documented exaggeration by the Veteran upon examination 
leaves him no credibility to support his claims by his 
complaints, including complaints of disabling symptoms.  
Objective findings of the knees, including as supported by 
VA testing and reasonably consistent objective findings upon 
treatment, preponderate against any disability rating being 
warranted for either knee based on anything but limitation 
of motion in flexion, with insufficient objective findings 
to support higher or additional ratings based on DeLuca 
factors, or based on limitation of extension, subluxation or 
lateral disability, or any other disability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5261, 5262. 

Weighing all factors, the Board finds that the evidence 
preponderates against the Veteran having disability of 
either knee equivalent to limitation of flexion to less than 
60 degrees for any interval during the rating period.  
Hence, the Board finds that the evidence preponderates 
against a greater disability rating being warranted than the 
10 percent initial rating assigned for the left knee 
beginning from the June 6, 2005, date of service connection, 
and preponderates against a greater disability rating being 
warranted than the zero percent assigned for the right knee 
for the interval from June 6, 2006, through November 23, 
2006, and also preponderates against a greater disability 
rating being warranted than the 10 percent assigned for the 
right knee for the interval beginning November 24, 2006.  
38 C.F.R. § 4.71a, DC 5260.  Additional staging of ratings 
are not warranted for either knee.  DeLuca.

VII.  Claim for Service Connection for Right Shoulder 
Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service. 38 U.S.C.A. § 1131.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by 
an already service-connected disability.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
See id.

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he should be service connected for 
a right shoulder disorder.  However, no independent evidence 
supports the Veteran's assertion that the should disorder 
developed in service or is otherwise causally related to 
service.  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As discussed, 
supra, with regard to the Veteran's claims for higher 
initial evaluations for disorders of the low back, left 
shoulder, and knees, the Veteran has fairly consistently 
provided exaggerated and medically supported assertions of 
symptoms, including multiple positive Waddell's signs 
indicative of false presentations to support his claims.  
The Board has accordingly concluded that the Veteran's 
statements and contentions in support of his claims are to 
be afforded essentially no weight.  The Board reasonably 
concludes that no credibility should be afforded the 
Veteran's contentions to support his claim for service 
connection for a right shoulder disorder, based on this 
consistency of false presentations and the absence of 
corroborating evidence of disability of the right shoulder 
either developing in service or otherwise being causally 
related to service.  
  
The Veteran's service treatment records are entirely 
negative for disability of the right shoulder, with no 
service record providing any finding of disability of the 
right shoulder up to his service separation in February 
1987.  Recent treatment and examination records, including 
MRI findings in August 2001, have shown impingement and 
acromioclavicular osteophytes in the both shoulders.  
However, documented findings for the right shoulder are not 
present until many years post service, with no medical 
findings causally linking a right shoulder disorder to the 
Veteran's period of service.

Accordingly, discounting the Veteran's contentions of 
service origin of a right shoulder disorder based on lack of 
credibility, in the absence of any credible evidence to 
support the claim on a direct basis, the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disorder on a direct basis.  38 C.F.R. 
§ 3.303.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for service connection for a right 
shoulder disorder also cannot be sustained on a first-year-
post-service presumptive basis, because there is no credible 
evidence to support the presence of arthritis of the right 
shoulder to a disabling degree (or indeed to any degree) 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309.


ORDER

A higher initial rating than the 10 percent assigned for 
lumbosacral strain is denied.  

A higher initial rating than the 20 percent assigned for a 
left shoulder disorder is denied.  

A higher initial rating than the 10 percent assigned for a 
left knee disorder is denied.  

Higher initial ratings than the zero percent assigned from 
June 6, 2005, through November 23, 2006, and the 10 percent 
assigned beginning November 24, 2006, for a right knee 
disorder, are denied.  

Service connection for a right shoulder disorder is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


